Filed 2/10/21 In re A.H. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 In re A.H. et al., Persons Coming Under the Juvenile                                          C091688
 Court Law.

 SACRAMENTO COUNTY DEPARTMENT OF                                                  (Super. Ct. Nos. JD239737,
 CHILD, FAMILY AND ADULT SERVICES,                                                        JD239738)

                    Plaintiff and Respondent,

           v.

 M.H.,

                    Defendant and Appellant.




         M.H., mother of the minors (mother), appeals from the juvenile court’s order
terminating her parental rights and freeing the minors for adoption. (Welf. & Inst. Code,




                                                             1
§§ 366.26, 395.)1 Mother challenges the juvenile court’s finding that the minors were
adoptable. We will affirm the juvenile court’s order.
                                     BACKGROUND
       On March 20, 2019, the Sacramento County Department of Child, Family, and
Adult Services (the Department) filed dependency petitions on behalf of minors A.H.
(who was one year old at the time) and J.S. (who was three years old) pursuant to
section 300, subdivisions (b), (g), and (j). Under subdivision (b), the petitions alleged
failure to protect due to mother leaving the minors with an inappropriate caretaker for
approximately three months, and leaving the minors in a stolen vehicle with no car seats
and in reach of a handgun (later determined to be a fake gun), ammunition,
methamphetamine, and marijuana. Under subdivision (g), the petitions alleged mother
was detained in the county jail on March 18, 2019, and left the minors without provisions
for care and support during her incarceration. Under subdivision (j), the petitions alleged
mother’s parental rights over three of the minors’ half-siblings were previously
terminated after mother failed to reunify with those children. The minors were
temporarily detained and placed with a foster caregiver.
       The Department reported that the minors were doing well in their foster
placement. The foster mother asked whether J.S. might have autism, noting he began
screaming when the music came on in the car and continued to do so until it was turned
off, and that he was not toilet trained despite being three years old. The foster mother
also reported that both minors were good children but noted that J.S. had pushed the other
children in her home and would scream if his needs were not met. He also screamed
when placed in a toddler bed but slept through the night when placed in a crib. Neither of
the minors knew how to drink from an open cup and had to use sippy cups instead. The




1 Undesignated statutory references are to the Welfare and Institutions Code.


                                             2
social worker informed the foster mother that it was suspected J.S. was a high-
functioning child with autism. When the social worker met the foster mother and the
minors, she noted the minors appeared not to have the “stranger danger” fear most
children had at their age.
       On March 21, 2019, the juvenile court ordered the minors detained in out-of-home
placement. The juvenile court also ordered reunification services and supervised
visitation for the parents.
       The April 2019 jurisdiction/disposition report stated mother denied the allegations
in the petitions, claimed she only left the minors with the maternal aunt for three weeks in
November 2018, and denied having a current substance abuse problem, stating she had
been clean and sober for three years. The social worker reported visiting the minors in
their foster placement. A.H. continually followed J.S. around and pushed him as J.S.
cried. While A.H. did not respond to the foster mother’s coaching, J.S. was comforted by
the foster mother and stopped crying and screaming. The social worker noted that J.S.
appeared to be developmentally delayed; he screamed, cried, and made sounds but was
unable to communicate with words.
       The foster mother reported that A.H. pushed J.S. and other children at day care for
no apparent reason, appeared afraid of water at bath time, and took food from other
children in the home. The foster mother also reported that J.S. appeared to be afraid of
water at bath time; regularly screamed, cried, hit himself in the face, and hit his face on
doors and walls; did not use utensils to eat food but rather put his face in the food; took
food from other children in the home; and was not toilet trained.
       The Department reported its unsuccessful attempts to set up visitation due to
an inability to contact mother. The Department recommended that the minors remain in
out-of-home placement and that providing mother with reunification services would be in
the minors’ best interests despite the applicability of the bypass provision set forth in



                                              3
section 361.5, subdivision (b)(11) due to the termination of her parental rights as to the
minors’ half-siblings.
       The first addendum report filed May 22, 2019 provided updates on the status of
the minors, including the concern that A.H. only spoke in “baby talk,” was still taking a
bottle, and was imitating the behaviors of his older brother, J.S. An assessment of A.H.
revealed developmental concerns. There was also concern that J.S. had not received any
services to address autism, had not started toilet training, and did not cooperate during a
developmental screening.
       The second addendum report filed June 18, 2019 provided additional updates,
including that A.H. qualified for early intervention services due to his developmental
delays in communication and socio-emotional development. A supervised visit between
mother and the minors occurred on June 8, 2019, during which both minors paid little
attention to mother. J.S. showed no emotion toward her, and A.H. at times ran up to
mother, hit her, and then ran away when she attempted to redirect his behavior. But at
the end of the visit, J.S. seemed agitated by the foster mother and hit her. No further
visits were scheduled because mother did not know her work schedule.
       The Department recommended that the juvenile court bypass mother for
reunification services pursuant to section 361.5, subdivision (b)(11) due to the previous
termination of her parental rights over the minors’ three half-siblings, the fact that she
had not made an effort to treat the problems that led to the removal of those children and
the termination of her parental rights, and the likelihood of reunifying was low.
       The third addendum report, filed July 30, 2019, stated the minors continued to
reside with the same foster family. J.S. reportedly had a “meltdown” during a birthday
party for A.H. and could not be calmed down. The foster mother reportedly remained
patient and loving toward J.S. as he was acting out. J.S. was nonverbal and had delays in
communication skills and socio-emotional development. Through Alta Regional Center,
the foster mother was receiving parenting classes, A.H. was receiving speech services

                                              4
and therapy, and J.S. was to receive services after completing an assessment. The foster
mother reported the minors were acclimating to the home. They now loved bath time,
and they were both in the same daycare/preschool which they also loved. She noted the
minors had some emotional behaviors after visiting with mother but were otherwise
doing well.
       On September 10, 2019, the Department filed first amended petitions on behalf of
the minors adding an allegation that mother had an untreated substance abuse problem
from which she failed and/or refused to rehabilitate.
       On September 19, 2019, the juvenile court modified and sustained the allegations
in the amended petitions, striking the subdivision (g) allegations that mother had been
detained in county jail and left the minors without provisions for care and support.
The juvenile court adjudged the minors to be dependents of the juvenile court, bypassed
mother for reunification services pursuant to section 361.5, subdivision (b)(11), ordered
continued out-of-home placement for the minors, and set the matter for a section 366.26
hearing.
       The selection and implementation report filed January 16, 2020, reported that
mother failed to maintain visitation with the minors, her most recent visit having been in
July 2019. The minors had been placed with their current caretakers (their second
placement) since November 1, 2019. An assessment of A.H. revealed he did not appear
to be developmentally on target. He was receiving early intervention services through
Alta Regional Center and, according to his individualized family service plan, he was
delayed in speech, cognitive skills, communication, social/emotional skills, and adaptive
self-care. But he was reported to be a very happy and energetic child, enjoying people
and attached to his caretakers.
       An assessment of J.S. revealed he also did not appear to be developmentally on
target and, while he was able to feed himself, he was unable to dress himself without
assistance. His verbal skills were minimal and he did not speak in complete sentences.

                                             5
J.S. was also receiving services through Alta Regional Center. Tests indicated J.S. was
on the autism spectrum and also had an intellectual disorder. He reportedly struggled
with appropriate emotional and behavioral expressions and would hit and kick people
when he became frustrated. However, since being placed in his current home, those
behaviors were decreasing and his verbal skills were increasing.
       The minors’ current caretakers completed their resource family approval on
October 31, 2019, which included screening for any child abuse or criminal history.
The minors were reportedly thriving in their new placement and the caretakers expressed
their desire to pursue adoption of both children.
       The Department assessed the minors as specifically adoptable. It was noted that
A.H. was receiving early intervention services for delays in speech, cognitive skills,
communication, social/emotional skills, and adaptive self-care; J.S. was diagnosed as
being on the autism spectrum and having developmental delays; and the minors were a
sibling set. The minors were reportedly developing a strong and supportive relationship
with their current caretakers, to whom they looked to meet their daily physical and
emotional needs. The Department recommended that the juvenile court terminate
parental rights and free the minors for adoption.
       The parents did not appear for the section 366.26 hearing on January 16, 2020.
The juvenile court denied counsel’s request for a continuance, adopted the recommended
findings and orders in the selection and implementation report (including that the minors
were likely to be adopted), terminated mother’s parental rights, and identified adoption as
the appropriate permanent plan.
                                      DISCUSSION
       Mother contends there was insufficient evidence to support the juvenile court’s
finding of adoptability. She claims the Department failed to demonstrate that the minors
were generally adoptable, arguing the minors’ first foster placement failed after seven
and a half months and the minors had only spent 10 weeks in their second foster

                                             6
placement when the juvenile court found them adoptable and terminated parental rights.
She further claims that the minors were a sibling group that exhibited “highly troubling
behaviors . . . and extensive developmental, emotional and intellectual delays,” and J.S.
had been diagnosed as being on the autism spectrum.
                                             A
       To terminate parental rights, “the [juvenile] court must find by clear and
convincing evidence that it is likely that the child will be adopted.” (In re Asia L. (2003)
107 Cal.App.4th 498, 509; see also § 366.26, subd. (c)(1).) There must be “convincing
evidence of the likelihood that adoption will take place within a reasonable time.” (In re
Brian P. (2002) 99 Cal.App.4th 616, 624.)
       The issue of adoptability “focuses on the minor, e.g., whether the minor’s age,
physical condition, and emotional state make it difficult to find a person willing to adopt
the minor. [Citations.] Hence, it is not necessary that the minor already be in a potential
adoptive home or that there be a proposed adoptive parent ‘waiting in the wings.’ ” (In re
Sarah M. (1994) 22 Cal.App.4th 1642, 1649, italics omitted.) But, “ ‘the fact that a
prospective adoptive parent has expressed interest in adopting the minor is evidence that
the minor’s age, physical condition, mental state, and other matters relating to the child
are not likely to dissuade individuals from adopting the minor. In other words, a
prospective adoptive parent’s willingness to adopt generally indicates the minor is likely
to be adopted within a reasonable time either by the prospective adoptive parent or by
some other family.’ [Citation.]” (In re Lukas B. (2000) 79 Cal.App.4th 1145, 1154,
italics omitted; accord, In re J.I. (2003) 108 Cal.App.4th 903, 911, overruled on another
ground in Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7; In re Sarah M., at
pp. 1649-1650.)
       In reviewing the juvenile court’s finding for substantial evidence, we give it the
benefit of every reasonable inference and resolve any evidentiary conflicts in favor of
affirming. (In re I.I. (2008) 168 Cal.App.4th 857, 869.) That is, we must determine

                                             7
whether the record contains substantial evidence from which the court could find clear
and convincing evidence that each child was likely to be adopted within a reasonable
time. (In re B.D. (2008) 159 Cal.App.4th 1218, 1232.) If so, “[i]t is irrelevant that there
may be evidence which would support a contrary conclusion.” (In re K.B. (2009)
173 Cal.App.4th 1275, 1292.)
                                               B
       To the extent mother is claiming the applicability of the sibling relationship
exception to adoption, she has forfeited that claim by failing to assert it in the juvenile
court. (In re Daisy D. (2006) 144 Cal.App.4th 287, 291-292; In re Erik P. (2002)
104 Cal.App.4th 395, 403; In re Christopher B. (1996) 43 Cal.App.4th 551, 558; In re
Dakota S. (2000) 85 Cal.App.4th 494, 501-502.) In addition, the Department argues that,
to the extent mother is challenging the sufficiency of the adoptability assessment report,
she failed to raise the issue in the juvenile court and has therefore forfeited her right to
raise the issue on appeal. We agree. “ ‘ “An appellate court will ordinarily not consider
procedural defects or erroneous rulings in connection with relief sought or defenses
asserted, where an objection could have been, but was not, presented to the lower court
by some appropriate method.” [Citation.]’ [Citation.]” (In re G.C. (2013)
216 Cal.App.4th 1391, 1398-1399.) “This is the general rule, because any other rule
would allow a party to deliberately stand by in silence and permit the proceedings to
reach a conclusion in which the party could acquiesce if favorable and avoid if
unfavorable. [Citations.] The forfeiture doctrine has been applied in dependency
proceedings in a wide variety of contexts, including cases involving failures to obtain
various statutorily required reports [citations].” (Ibid.) As relevant here, “failure to
object to the admission of improper or inadequate evidence waives the right to raise the
issue on appeal. (9 Witkin, Cal. Procedure (3d ed. 1985) Appeal, § 307, p. 317.)” (In re
Crystal J. (1993) 12 Cal.App.4th 407, 411; accord In re Aaron B. (1996) 46 Cal.App.4th
843, 846; In re Urayna L. (1999) 75 Cal.App.4th 883, 886.)

                                               8
         Mother challenges the propriety and adequacy of the section 366.26 assessment
report, claiming among other things that the report included conflicting statements and
conclusions about the minors’ adjustment to their new foster placement, their
developmental and emotional progress, and the nature and extent of the minors’
relationship with their prospective adoptive foster parents, and that the juvenile court
required more evidence as to whether the minors’ second foster placement would in fact
lead to an adoption. However, to the extent mother is challenging the sufficiency of the
report, she forfeited that claim on appeal for failure to object on that basis in the juvenile
court.
         Nevertheless, “while a parent may waive the objection that an adoption assessment
does not comply with the requirements provided in section 366.21, subdivision (i), a
claim that there was insufficient evidence of the child’s adoptability at a contested
hearing is not waived by failure to argue the issue in the juvenile court.” (In re Brian P.,
supra, 99 Cal.App.4th at p. 623; accord In re Erik P., supra, 104 Cal.App.4th 395, 399-
400.) Mother claims the juvenile court’s adoptability finding was not supported by
substantial evidence because the evidence demonstrated otherwise.
         It became clear that J.S. was on the autism spectrum, was not toilet trained, had
difficulty communicating, and had negative behavioral issues including screaming,
crying, hitting himself and others, and not using utensils to eat or a cup to drink. He
appeared to be developmentally delayed. A.H. exhibited delays in communication,
problem solving, and socio-emotional development. Both children were afraid of water
at bath time and took food from other children, and both lacked the “stranger danger” fear
most children had at their age.
         Despite those challenges, however, the minors were gradually making progress
in their two foster placements over the course of the proceedings. For example, in
July 2019, both minors and the foster mother were receiving services through Alta
Regional Center. The foster mother reported that the minors were acclimating to their

                                               9
foster home and had begun to love bath time and their preschool. As of January 2020,
A.H. was receiving early intervention services and meeting emotional milestones
appropriate for a two-year-old child. A.H. was also interacting with people and
becoming attached to his new caretakers.
       J.S. was receiving early intervention services as well and while he too was not
developmentally on target and continued to struggle with certain behaviors, those
behaviors were decreasing and his verbal skills were increasing. The Department
reported that the minors were both developing a strong and supportive relationship with
their current caretakers, who wanted to adopt both children and to whom they looked to
meet their daily physical and emotional needs. For those reasons, the Department
assessed the minors as specifically adoptable.
       The fact that the caretakers expressed their desire to adopt both children
demonstrated that the issues the minors were experiencing would not likely to deter
the caretakers from adopting them. (In re Lukas B., supra, 79 Cal.App.4th at p. 1154.)
Although mother argues the minors had only lived with their current caretakers for
10 weeks, the evidence shows that the minors were “likely to be adopted within a
reasonable time either by the prospective adoptive parent or by some other family.”
(In re Sarah M., supra, 22 Cal.App.4th at p. 1650, original italics.)
       Mother further argues that the juvenile court should have selected a permanent
plan of legal guardianship or long-term foster care. But where, as here, the juvenile court
finds the minors adoptable and no exceptions apply, “it is presumed, even in the absence
of a specific finding by the court, that adoption is the choice that is in the child’s best
interests” and “ ‘the less desirable and less permanent alternatives of guardianship and
long-term foster care need not be pursued.’ [Citation.]” (In re Jose V. (1996)
50 Cal.App.4th 1792, 1799.)
       The juvenile court’s adoptability finding is supported by sufficient evidence.



                                              10
                                     DISPOSITION
      The juvenile court’s order is affirmed.



                                                   /S/
                                                MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
DUARTE, J.




                                           11